Title: From Thomas Jefferson to Edward Everett, 24 February 1823
From: Jefferson, Thomas
To: Everett, Edward


Dear Sir
Monticello
Feb. 24. 23.
I have read with much satisfaction the reply of mr Everett your brother to the criticisms on his work on the state of Europe, and concur with him generally in the doctrines of the reply. certainly provisions are not allowed, by the consent of nations, to be contraband but where every thing is so, as in the case of a blockaded town with which all intercourse is forbidden.On the question whether the principle of ‘free bottoms  make free goods & enemy bottoms enemy goods’ is now to be considered as established in the law of nation. I will state to you a fact within my own knolege, which may lessen the weight of our authority as having acted in the war of France and England on the antient principle ‘that the goods of an enemy in the bottom of a friend are lawful prize; while those of a friend in an enemy bottom are not so.’ England became a party in the general war against France on the 1st of Feb. 1793. we took immediately the stand of neutrality. we were aware that our great intercourse with these two maritime nations would subject us to harrasment by multiplied questions on the duties of neutrality, and that an important and early one would be Which of the two principles above stated should be the law of action with us? we wished to act on the new one of ‘free bottoms free goods,’ and we had established it in our treaties with other nations, but not with England. we determined therefore to avoid, if possible, committing ourselves on this question until we could negociate with England her acquiescence in the new principle. altho’ the cases occurring were numerous, and the ministers, Genet & Hammond, eagerly on the watch, we were able to avoid any declaration until the massacre of St Domingo. the Whites, on that occasion, took refuge on board our ships, then in their harbour, with all the property they could find room for; and on their passage to the US. many of them were taken by British cruisers, and their cargoes siezed as lawful prize. the inflammable temper of Genet kindled at once, and he wrote, with his usual passion, a letter reclaiming an observance of the principle of ‘free bottoms free goods,’ as if already an acknoleged law of neutrality. I pressed him in conversation not to  urge this point; that altho’ it had been acted on, by convention, by the armed neutrality, it was not yet become a principle of universal admission; that we wished indeed to strengthen it by our adoption, and were negociating an acquiescence* on the part of Great Britain: but if forced to decide prematurely, we must justify ourselves by a declaration of the antient principle, and that no general consent of nations had as yet changed it. he was immoveable, and on the 25th of July wrote a letter, so insulting, that nothing but a determined system of justice and moderation would have prevented his being shipped home in the first vessel. I had, the day before, answered his of the 9th in which I had been obliged, in our own justification, to declare that the antient was the established principle, still existing and authoritative. our denial therefore of the new principle, and action on the old one were forced upon us by the precipitation and intemperance of Genet, against our wishes, & against our aim; and our involuntary practice therefore is of less authority against the new rule.I owe you particular thanks for the copy of your translation of Buttman’s Greek grammar, which you have been so kind as to send me. a cursory view of it promises me a rich mine of valuable criticisms. I observe he goes with the herd of grammarians in denying an Ablative case to the Greek language. I cannot concur with him in that, but think with the messrs of Portroyal who admit   an ablative. and why exclude it? is it because the Dative and Ablative in Greek are always of the same form? then there is no Ablative to the Latin plurals, because in them, as in Greek, these cases are always in the same form. the Greeks recognised the Ablative under the appellation of the πτωσις αφαιρετικη, which I have met with and noted from some of the Scholiasts, without recollecting where. Stephens, Scapula Hederic acknolege it as one of the significations of the word αφαιρεματικος. that the Greeks used it cannot be denied. for one of multiplied examples which may be produced take the following from the Hippolytus of Euripides. ‘ειπε τω τροπῳ δικης Επαισεν 	ἁυτον ῥοπτρον.’ ‘dic quo modo justitice Clava percussit cum.’ ‘quo modo’ are ablatives. then why not ‘τω τροπῳ’? and translating it into English, should we use the Dative  or Ablative preposition? it is not perhaps easy to define very critically what constitutes a case in the declension of nouns. all agree as to the nominative that it is simply the name of the thing. if we admit that a distinct case is constituted by any accident or modification which changes the relation which that noun bears to the actors or action of the sentence, we must agree to the six cases at least; because, for example, to a thing, and from a thing are very different accidents to the thing. it may be said that if every distinct accident or change of relation constitutes a different case, then there are in every language as many cases as there are prepositions; for this is the peculiar office of the preposition. but because we do not designate by special names all the cases to which a noun is liable, is that a reason why we should throw away half of these we have, as is done by those grammarians who reject all cases but the Nominative, Genitive & Accusative, and in a less degree by those also who reject the Ablative alone? as pushing the discrimination of all the possible cases to extremities leads to nothing useful or practicable, I am contented with the old six cases, familiar to every cultivated language antient & modern, and well understood by all. I acknolege myself at the same time not an adept in the metaphysical speculations of grammar. by analysing too minutely we often reduce our subject to atoms of which the mind losses it’s hold. nor am I a friend to a scrupulous purism of style. I readily sacrifice the niceties of syntax to euphony and strength. it is by boldly neglecting the rigorisms of grammar that Tacitus has made himself the strongest writer in the world. the Hypercritics call him barbarous; but I should be sorry to exchange his barbarisms for their wire-drawn purisms. some of his sentences are as strong as language can make them. had he scrupulously filled up the whole of their syntax, they would have been merely common. to explain my meaning by an English example, I will quote the motto of one, I believe, of the regicides of Charles I. ‘Rebellion to tyrants is obedience to God.’ correct it’s syntax ‘Rebellion against tyrants is obedience to God,’ it has lost all the strength and beauty of the antithesis. however, dear Sir, I profess again my want of familiarity with these speculations, I hazard them without confidence, and offer them, submissively to your consideration and more practised judgment.Altho’ writing, with both hands crippled, is slow and painful, and therefore nearly laid aside from necessity, I have been decoyed by my subjects into a very long letter. what would therefore have been a good excuse for ending with the 1st page, cannot be a bad one for concluding in the 4th with the assurance of my great esteem and respect.Th: Jefferson
   see Buttman’s Datives pa. 230. every one of which I should consider as under the accident or relation called Ablative, having no signification of approach according to his definition of the Dative.
